DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Final office action based on application 16/849,017 in response to reply filed November 4, 2020. Claims 1-12 & 16-21 are currently pending and have been considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 16, 18 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng (Pre-Grant Publication 2015/0270215) in view of Burke (US Patent 6,987,059).
Regarding claim 10 & 18, Peng discloses a interconnect structure comprising:
a via and a trench (Fig. 1b) formed in a dielectric (106) over a metal line M1 (103); 
a first barrier layer (122a) disposed along sidewalls of the via and (122b) along sidewalls of the trench; 
a second barrier layer (126) disposed in the trench; and
Cu (124 & 128; Paragraph [0018]) disposed in the via forming a via V1 (108) and in the trench forming a metal line M2 (110), wherein the Cu disposed in the via is in direct contact with the metal line M1.

Peng does not disclose the second barrier layer disposed only along the bottom of the trench. However Burke discloses a interconnect structure comprising:
A trench (Fig. 1a-1e, 101) wherein a second diffusion barrier (112) is formed on a first diffusion barrier (110) and the second diffusion barrier is formed only on a bottom side of the trench.
ILD layers (102 & 104) can be formed of SiO2 or SiCOH (Col. 3, Line 60-Col. 4, Line 10).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the second diffusion barrier on the bottom of the trench because it will provide a barrier layer against copper diffusion while allowing the second diffusion barrier to be deposited at smaller thickness and without needing over-depositing of the second barrier layer (Col. 4, Line 63-Col. 5, Line 10). Further the SiO2 or SiCOH material of the ILD layer will serve as a material to isolate adjacent interconnect contacts. 

Regarding claim 16, Peng further discloses:
a capping layer (104) on the metal line M1; and
an interlayer dielectric (ILD) (106) on the capping layer.

Regarding claim 19, Peng further discloses:
A thickness of the first barrier layer can be 1-10 nanometers (Paragraph [0019]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng (Pre-Grant Publication 2015/0270215) in view of Burke (US Patent 6,987,059) as applied to claim 10, and further in view of Amano (Pre-Grant Publication 2008/0054470).
Regarding claim 11, Peng and Burke disclose all of the limitations of claim 10. Neither reference disclose the first barrier layer can be TaN, TiN, WN, Ti, Ta. However Amano disclose an interconnect structure comprising:
A first barrier layer (Fig. 14i, 4c) in a via and a second barrier layer (4b) in a trench wherein the barrier layer can be Ta/TaN material (Paragraph [0303] & [0308]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the barrier layer having the same material of Ta/TaN because it will ensure enhanced adhesion and resistance to electromigration. (Paragraph [0317]).

12 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng (Pre-Grant Publication 2015/0270215) in view of Burke (US Patent 6,987,059) as applied to claim 10, and further in view of Yu (Pre-Grant Publication 2009/0117731).
Regarding claim 12 & 20, Peng and Burke disclose all of the limitations of claim 10. Neither reference explicitly disclose the second barrier layer comprises MnSiO, or the metal line M1 is copper. However Yu discloses an interconnect structure comprising:
A barrier layer (Fig. 7, 44) formed in a trench wherein the barrier layer can be MnSiO (Paragraph [0025]).
Yu further discloses a metal line (33) can be copper (Paragraph [0022]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the barrier layer of MnSiO because it will prevent copper from diffusing to the dielectric material of the interconnect structure (Paragraph [0027]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng (Pre-Grant Publication 2015/0270215) in view of Burke (US Patent 6,987,059) as applied to claim 16, and further in view of Lou (US Patent 6,492,270).
Regarding claim 17, 
A capping layer (Fig. 2d, 230) formed on the metal line (210/220) wherein the capping layer can be Aluminum nitride/AlN. 

It would have been obvious to those having ordinary skill in the art at the time of invention to form the capping layer of AlN because it will serve as a barrier layer to prevent diffusion of copper into the surrounding dielectric layer (Col. 5, Lines 36-42).

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses A method for forming a copper (Cu) interconnect structure comprising: depositing a first barrier layer into, and lining, the via and the trench; removing the first barrier layer from a bottom of the via and a bottom of the trench by selectively oxidizing portions of the barrier layer along the bottom of the via and the bottom of the trench using neutral beam oxidation that does not damage the dielectric, and removing the portions of the first barrier layer that have been oxidized including at the bottom of the via such that the first barrier layer remains along only sidewalls of the via and the trench; depositing a liner comprising manganese (Mn) into the via and the trench over the first barrier layer that remains along sidewalls of the via and the trench, wherein the liner is disposed directly on the dielectric at the bottom of the trench; annealing the liner to react the Mn in the liner with the dielectric to form a second barrier layer comprising manganese silicate 
Claim 5 is allowed because none of the prior art either alone or in combination discloses A method for forming a copper (Cu) interconnect structure comprising: depositing a first barrier layer into, and lining, the via and the trench; removing the first barrier layer from a bottom of the via and a bottom of the trench by selectively oxidizing portions of the barrier layer along the bottom of the via and the bottom of the trench using neutral beam oxidation that does not damage the dielectric, and removing the portions of the first barrier layer that have been oxidized including at the bottom of the via such that the first barrier layer remains along only sidewalls of the via and the trench; depositing a liner comprising CuMn into the via and the trench over the first barrier layer that remains along sidewalls of the via and the trench, wherein the liner is disposed directly on the dielectric at the bottom of the trench, and wherein the liner serves as a seed layer; depositing Cu into the via and the trench over the liner to form i) a via VI in the via that is in direct contact with the metal line Ml and ii) a metal line M2 in the trench; and annealing the liner and the Cu to react the Mn in the liner with the dielectric to form a second barrier layer comprising MnSixOy at the bottom of the trench. Claims 6-9 are also allowed based on their dependency from claim 5. 

Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        


/DAVID VU/Primary Examiner, Art Unit 2818